 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    DOUGLAS CAMERON AZIZ,                     Case No. 2:17-cv-06934 DSF (AFM)
12
                          Plaintiff,
                                                ORDER DISMISSING FIRST
13
            v.                                  AMENDED COMPLAINT WITH
14                                              LEAVE TO AMEND
      JENNIFER LEACH, et al.,                   (ECF No. 31)
15

16                        Defendants.

17

18   I.    SUMMARY OF PROCEEDINGS
19         On September 20, 2017, plaintiff filed this pro se civil rights action pursuant
20   to 42 U.S.C. § 1983. (ECF No. 1.) In his Complaint, plaintiff named as defendants
21   several officers with the Manhattan Beach Police Department (“MBPD”), including
22   Jennifer Leach, Justin Hidalgo, Jason Gordon, and Jennifer Borys. (Id. at 2-3.)
23   Plaintiff also named as defendants MBPD Chief Eve Irvine and the City of Manhattan
24   Beach (the “City”). (Id. at 3.) All individual defendants apart from Chief Irvine were
25   named in their individual capacities, and Chief Irvine was named only in her official
26   capacity. (Id. at 2-3.)
27         On November 2, 2017, all defendants filed a Motion to Dismiss (the “First
28   Motion”), pursuant to Fed. Rule Civ. P. 12(b)(6). (ECF No. 17.) In the First Motion,
 1   defendants sought to have the Complaint dismissed on the grounds that “all of
 2   plaintiff’s claims are pled improperly, and the Complaint fails to state facts sufficient
 3   to support any claim.” (ECF No. 17 at 13 (capitalization altered from original).)
 4   Plaintiff filed Opposition to the First Motion on November 20, 2017 (ECF No. 20),
 5   and defendants filed a Reply on December 1, 2017 (ECF No. 23).
 6         On February 20, 2018, the Court granted, in part, defendants’ First Motion,
 7   and dismissed the Complaint with leave to amend. (ECF No. 24.) Plaintiff filed a
 8   First Amended Complaint (“FAC”) on March 12, 2018. (ECF No. 25.) In the FAC,
 9   plaintiff names as defendants the City of Manhattan Beach (the “City”), and Officers
10   Leach, Hidalgo, Gordon, and Borys. (Id. at 2-4.) Two other named defendants,
11   Officers Cheng and Caveney (id. at 3-4), have not been served with the operative
12   pleading, and they have made no appearance in this action to date. All individual
13   defendants are named in their individual capacities only. The FAC seeks monetary
14   damages. (Id. at 11.)
15         On March 20, 2018, the City, Leach, Borys, Gordon, and Hidalgo (collectively
16   “defendants”) filed a Motion to Dismiss the First Amended Complaint pursuant to
17   Fed. R. Civ. P. 12(b)(6) (the “Motion”). (ECF No. 31 at 2.) In the Motion, defendants
18   contend that the FAC fails to set forth sufficient facts to allege claims in plaintiff’s
19   Claims 4, 5, 6, 8, 9, 10, 12, and 13. (Id. at 2-3.) Defendants also contend that the
20   allegations in the FAC are insufficient to state a Monell claim against the City. (Id.
21   at 2.) Defendants argue that “a single incident alleged . . . does not suffice to show a
22   municipal policy.” (Id. at 14 (emphasis omitted).) Defendants do not specify which
23   of the multiple incidents set forth in the FAC they consider to be the “single incident”
24   allegedly giving rise to plaintiff’s Monell claim. Defendants seek to have the Court
25   “dismiss the First Amended Complaint” (id. at 8), and argue that plaintiff should not
26   be provided further opportunity to amend (id. at 15-20). Defendants contend that the
27   FAC sets forth insufficient factual allegations to support most of the claims. (Id. at
28

                                                2
 1   4, 13, 16-19), and that plaintiff’s Claim XIII “fails as a matter of law” (capitalization
 2   altered from original) (id. at 4, 16).
 3         On April 19, 2018, plaintiff filed his Opposition to the Motion (ECF No. 33),
 4   accompanied by plaintiff’s Declaration, but the Declaration merely attests that
 5   plaintiff has personal knowledge of the facts alleged in the pleading and his
 6   Opposition (ECF No. 33-1). On April 30, 2018, defendants filed a Reply. (ECF No.
 7   34.) In their Reply, defendants contend that plaintiff “improperly attempts to proffer
 8   facts that were not alleged in” his FAC, and that the Court should not consider such
 9   facts in deciding the Motion. Defendants also argue that “it does not appear that
10   plaintiff can cure the deficiencies of his” FAC, but they do not address the sufficiency
11   of the claims augmented by any additional facts that plaintiff included in his
12   Opposition. (ECF No. 34 at 3, 8.)
13

14   II.   APPLICABLE LEGAL STANDARD
15         Pursuant to Rule 12(b)(6), a complaint may be dismissed as a matter of law for
16   failure to state a claim for two reasons: (1) lack of a cognizable legal theory; or
17   (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
18   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). In determining whether the pleading
19   states a claim on which relief may be granted, its allegations of material fact must be
20   taken as true and construed in the light most favorable to plaintiff. See Love v. United
21   States, 915 F.2d 1242, 1245 (9th Cir. 1990). The “tenet that a court must accept as
22   true all of the allegations contained in a complaint is inapplicable to legal
23   conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor is the Court “bound
24   to accept as true a legal conclusion couched as a factual allegation.” Wood v. Moss,
25   134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal, 556 U.S. at 678). Rather, a court first
26   “discounts conclusory statements, which are not entitled to the presumption of truth,
27   before determining whether a claim is plausible.” Salameh v. Tarsadia Hotel, 726
28   F.3d 1124, 1129 (9th Cir. 2013).
                                                3
 1         Further, since plaintiff is appearing pro se, the Court must construe the
 2   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 3   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). The Supreme Court,
 4   however, has held that, “a plaintiff’s obligation to provide the ‘grounds’ of his
 5   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 6   recitation of the elements of a cause of action will not do. . . . Factual allegations
 7   must be enough to raise a right to relief above the speculative level . . . on the
 8   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
 9   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
10   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
11   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
12   to ‘state a claim to relief that is plausible on its face.’. . . A claim has facial
13   plausibility when the plaintiff pleads factual content that allows the court to draw the
14   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
15   citation omitted)).
16         Defendants in the Motion contend that, for civil rights claims in the Ninth
17   Circuit, “plaintiffs are held to a higher pleading standard.”           To support this
18   contention, they cite Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
19   (ECF No. 31 at 7.) Although in 1982, the Ninth Circuit in Ivey stated that a “liberal
20   interpretation of a civil rights complaint may not supply essential elements of the
21   claim that were not initially pled,” the United States Supreme Court has explicitly
22   rejected that a heightened pleading standard applies to any claims apart from fraud.
23   The Supreme Court has held that the pleading rules of Fed. R. Civ. P. 8 calling for a
24   “short and plain statement of the claim” apply to all civil rights cases. See, e.g.,
25   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512-13 (2002) (imposing a “heightened
26   pleading standard in employment discrimination cases conflicts with Federal Rule of
27   Civil Procedure 8(a)(2)”); Leatherman v. Tarrant County Narcotics Intelligence and
28   Coordination Unit, 507 U. S. 163, 164, (1993) (a federal court may not apply a
                                                 4
 1   standard “more stringent than the usual pleading requirements of Rule 8(a)” in “civil
 2   rights cases alleging municipal liability”). The Supreme Court recently reiterated
 3   that plaintiffs need only inform defendants “of the factual basis for their complaint”
 4   and need “do no more to stave off threshold dismissal for want of an adequate
 5   statement of their claim.” Johnson v. City of Shelby, Miss., 135 S. Ct. 346, 347
 6   (2014). Accordingly, plaintiff is not held to a heightened pleading standard for his
 7   civil rights claims, and, because plaintiff is proceeding pro se, the Court must
 8   construe the allegations of the FAC liberally and must afford plaintiff the benefit of
 9   any doubt.
10

11   III.   PLAINTIFF’S FACTUAL ALLEGATIONS AND CLAIMS IN THE
12          FAC
13          In a “Statement of Facts” section of the FAC, plaintiff alleges that he sent a
14   letter to the Chief of the City’s Police Department, Eve Irvine, on November 9, 2015.
15   (ECF No. 25 at 4.) In the letter, plaintiff complained that officers with the MBPD
16   had displayed racial bias in multiple incidents, and plaintiff suggested that police
17   officers with the MBPD should wear video cameras. (Id.) Plaintiff attached a copy
18   of this letter to his FAC as his Exhibit A. (See id. at 12-13.) In the letter, plaintiff
19   stated that he had had five interactions with officers from the MBPD over the prior
20   year, and that the officers had behaved “unprofessionally” and “illegally.” (Id. at
21   12.) Plaintiff argued that the officers were “poorly trained.” (Id.)
22          Plaintiff’s FAC alleges that on January 30, 2016 unidentified officers with the
23   MBPD entered plaintiff’s home, placed plaintiff in handcuffs (which were too tight),
24   and transported plaintiff to a “psychiatry ward.” Plaintiff alleges that he did not meet
25   state law criteria for “involuntary confinement.” (Id. at 4-5.)
26          Early on the morning of November 5, 2016, four of the defendant MBPD
27   officers, Leach, Hidalgo, Cheng, and Caveney, entered plaintiff’s home without a
28   warrant and without permission. The officers had their “firearms drawn,” although
                                                5
 1   plaintiff was calm, compliant, followed their orders, and was “not resisting.” The
 2   officers did not “knock-and-announce,” and the use of firearms under the
 3   circumstances constituted excessive force. (Id. at 5.)
 4         Later on the morning of November 5, 2016, Officers Leach and Hidalgo
 5   returned to plaintiff’s home and spoke to two people when plaintiff was not present.
 6   Plaintiff alleges his speculation about what took place in that discussion. (Id.) Also
 7   later that day, plaintiff was arrested at his home without a warrant by Officers Leach,
 8   Hidalgo, and Gordon. Plaintiff alleges that the three officers “used excessive force”
 9   during the arrest when they punched plaintiff, struck plaintiff “with their knees” after
10   plaintiff had been handcuffed, and “stood on plaintiff’s face.” (Id.)
11         During the arrest on November 5, 2016, plaintiff alleges that Officers Leach,
12   Hidalgo, and Gordon “either turned off their body cameras or turned the position of
13   the cameras” so that the use of excessive force was not recorded. (Id.) Plaintiff
14   additionally alleges that the three officers “intentionally did not secure plaintiff’s
15   home or allow plaintiff to secure his home.”         (Id.)   Officer Leach signed an
16   Emergency Protective Order that was served by Officer Gordon, and which restricted
17   plaintiff from returning to his home. (Id. at 5-6.) Plaintiff alleges that the Emergency
18   Protective Order violated state law because it was “improperly issued,” and its
19   duration was “longer than required by law.” (Id. at 6.) Plaintiff alleges that Officer
20   Leach returned to plaintiff’s home while plaintiff was in custody and informed
21   “squatters” that plaintiff was in custody and they could enter plaintiff’s home. While
22   plaintiff was in custody, his home was burglarized. (Id.)
23         On November 7, 2016, plaintiff was arraigned, and a judge changed the Order
24   to allow plaintiff to return to his home. Plaintiff was released from custody and he
25   walked home. (Id. at 6.) Plaintiff attempted to enter his home, but he was arrested
26   by MBPD officers and charged with violating the Emergency Protective Order,
27   although it had been altered. The charges were later dismissed. (Id. at 6.)
28         On November 9, 2016, plaintiff went to the MBPD and requested an escort
                                                6
 1   home, but he was told by an unidentified officer that officers would meet plaintiff at
 2   his home. However, when plaintiff returned to his home, he was once again arrested.
 3   (Id. at 6.)
 4          On August 14, 2017, plaintiff’s home was entered by several MBPD officers
 5   including defendant Leach. The officers did not have a warrant or permission, and
 6   plaintiff alleges that no “exigent circumstances existed.” (Id. at 6.) Officer Leach
 7   and about six other officers entered plaintiff’s bedroom with their firearms drawn.
 8   Plaintiff was handcuffed, taken to the police station, and charged with resisting a
 9   peace officer. (Id. at 6-7.)
10          The first two claims in the FAC are asserted against “Doe” defendants, who
11   have not been identified. (Id. at 7.)
12          Claims 3 and 4 are asserted against defendants Leach, Hidalgo, Caveney, and
13   Cheng for unreasonable search and seizure for the warrantless entry into plaintiff’s
14   home on November 5, 2016, and for the use of excessive force for drawing their
15   firearms during that incident. (Id. at 7.)
16          Claims 5, 6, and 7 are asserted against defendants Leach, Hidalgo, and Gordon
17   for unreasonable seizure of plaintiff in connection with his arrest on November 5,
18   2016, and the unreasonable seizure of plaintiff’s property when they failed to “secure
19   plaintiff’s home at the time of the arrest.” (Id. at 8.) Plaintiff’s Claim 7 arises from
20   the unreasonable use of physical force during that arrest. (Id.) The Court notes that
21   plaintiff states that his Fourth Amendment claim arises “from the battery by the
22   defendants,” citing paragraph 18. (Id.) To the extent that plaintiff is purporting to
23   allege a claim for battery against any defendant, such a claim arises under state law,
24   not the Fourth Amendment. Plaintiff’s factual allegations in paragraph 18, however,
25   pertain to the use of unreasonable force by Officers Leach, Hidalgo, and Gordon
26   during an arrest on November 5, 2016. To the extent that plaintiff wishes to raise a
27   federal civil rights claim from these facts, such a claim does arise under the Fourth
28   Amendment. See Graham v. Connor, 490 U.S. 386, 395 (1989) (“the Fourth
                                                  7
 1   Amendment provides an explicit textual source of constitutional protection against
 2   [certain] … physically intrusive governmental conduct”).
 3         Claim 8 is asserted against defendant Leach and Borys for the unreasonable
 4   seizure of plaintiff and “property” in connection with the “illegal” Emergency
 5   Protective Order, but it is not clear how defendants’ enforcement of what was
 6   allegedly an “illegal” Order violated the Fourth Amendment. (Id. at 6, 8.) Violation
 7   of state law does not give rise to a federal civil rights claim. Rather, in order to state
 8   a federal civil rights claim against a particular defendant, plaintiff must allege that a
 9   specific defendant, while acting under color of state law, deprived him of a right
10   guaranteed under the Constitution or a federal statute. See West v. Atkins, 487 U.S.
11   42, 48 (1988).
12         Claim 9 is asserted against defendant Borys for an “illegal arrest” and
13   unreasonable seizure of plaintiff on November 7, 2016. (Id. at 8.)
14         Claim 10 is asserted against defendants Leach, Hidalgo, and Gordon for the
15   “spoliation of, fabrication of, or tampering with evidence in connection with the
16   officers’ intentional blocking of their video recordings.” (Id. at 9 (referencing
17   paragraph 18 of the FAC, which concerns the alleged use of unreasonable force
18   during the arrest on November 5, 2016).)
19         Claims 11 and 12 are asserted against defendant Leach in connection with
20   plaintiff’s seizure on August 14, 2017. Plaintiff alleges that the warrantless search
21   and seizure violated the Fourth Amendment and that excessive or unreasonable force
22   was used in the drawing of firearms in plaintiff’s home. (Id.)
23         Claim 13 is asserted against defendants Leach, Hidalgo, Gordon, Borys,
24   Caveney, and Cheng for retaliation in violation of the First Amendment in response
25   to plaintiff’s letter to Chief Irvine. Plaintiff alleges that the actions taken by the
26   officers from January 30, 2016, to August 14, 2017, were all retaliatory. (Id. at 9.)
27         Claim 14 is asserted against the City. (Id. at 10 (citing paragraphs 15 to 21).)
28   Plaintiff alleges that the City violated the Fourth Amendment by tolerating
                                                 8
 1   “longstanding, widespread customs” that allowed MBPD police officers to use
 2   unreasonable force or deadly force, and to conduct unreasonable searches and
 3   seizures of an individual in his private residence without permission, without a
 4   warrant, and in the absence of exigent circumstances. (Id.)
 5

 6   IV.    DISCUSSION
 7          A.     Monell Claim(s)
 8          Plaintiff has raised one or more claims against the City pursuant to Monell v.
 9   New York City Dep’t of Social Servs., 436 U.S. 658, 694 (1978), for the alleged
10   “tolerance of the longstanding, widespread customs that allows [sic] MPD police
11   officers” to use unreasonable excessive force and deadly force, and to conduct
12   unreasonable searches and seizures in a private residence without permission or a
13   warrant. (ECF No. 25 at 10 (citing paragraphs 15 to 21).) The cited portion of the
14   FAC includes the entire Statement of Facts setting forth plaintiff’s encounters with
15   officers from the MBPD from January 30, 2016 (id. at 4) through August 14, 2017
16   (id. at 6).
17          To the extent that plaintiff is purporting to raise a federal civil rights claim
18   against the City, the Supreme Court in Monell, held that a local government entity
19   “may not be sued under § 1983 for an injury inflicted solely by its employees or
20   agents. Instead, it is when execution of a government’s policy or custom, whether
21   made by its lawmakers or by those whose edicts or acts may fairly be said to represent
22   official policy, inflicts the injury that the government as an entity is responsible under
23   § 1983.” Monell, 436 U.S. at 694; see also Connick v. Thompson, 563 U.S. 51, 60
24   (2011) (“local governments are responsible only for their own illegal acts”).
25          The improper custom or practice must be the “actionable cause” of a specific
26   constitutional violation. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th
27   Cir. 2012) (“Under Monell, a plaintiff must also show that the policy at issue was the
28   ‘actionable cause’ of the constitutional violation, which requires showing both but
                                                 9
 1   for and proximate causation.”). In addition, liability against a policy maker or local
 2   government entity for implementation of an improper custom may not be premised
 3   on an isolated incident. See, e.g., Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996)
 4   (“Liability for improper custom may not be predicated on isolated or sporadic
 5   incidents; it must be founded upon practices of sufficient duration, frequency and
 6   consistency that the conduct has become a traditional method of carrying out
 7   policy.”); Thompson v. Los Angeles, 885 F.2d 1439, 1443-44 (9th Cir. 1989)
 8   (“Consistent with the commonly understood meaning of custom, proof of random
 9   acts or isolated events are insufficient to establish custom.”), overruled on other
10   grounds, Bull v. City & County of San Francisco, 595 F.3d 964, 981 (9th Cir. 2010)
11   (en banc); Hunter v. County of Sacramento, 652 F.3d 1225, 1233-35 (9th Cir. 2011)
12   (“We have long recognized that a custom or practice can be inferred from widespread
13   practices or evidence of repeated constitutional violations for which the errant
14   municipal officers were not discharged or reprimanded.” (internal quotation marks
15   omitted)).
16            Defendants argue that plaintiff “has proffered no factual allegations in support
17   of his” Monell claim against the City. (ECF No. 31 at 13.) Defendants also argue
18   that “a single incident alleged in a complaint [sic] . . . does not suffice to show a
19   municipal policy.” (Id. at 14.) Further, they contend that “the allegations regarding”
20   plaintiff’s claim against the City are “solely contained in paragraph 35” of the FAC,
21   and that plaintiff fails to set forth any factual allegations to “establish” that a policy
22   or custom caused his injuries. (Id.) Finally, defendants assert, without pointing to
23   any legal authority, that plaintiff may not establish a “widespread” policy or custom
24   by the City based on “multiple incidents against a single individual.” (ECF No. 34
25   at 4.)     Defendants further assert that “[c]ommon sense dictates that a police
26   department’s alleged ‘widespread practice’ of causing deprivations of individual’s
27   [sic] civil rights would encompass more than one individual during the two-year
28   period in question.”      (Id.)   “Common sense,” however, is not legal authority.
                                                 10
 1   Although defendants correctly rely on cases holding that liability under Monell may
 2   not arise from “isolated or sporadic incidents,” (id.), these cases do not hold that a
 3   plaintiff must allege incidents showing that a city’s policy or custom had been
 4   directed at multiple individuals.
 5         Here, plaintiff’s Claim 14 includes the factual allegations set forth in
 6   paragraphs 15 through 21 of the FAC. (ECF No. 25 at 10.) Within those paragraphs,
 7   plaintiff includes factual allegations concerning approximately ten encounters he had
 8   with officers from the MBPD from January 30, 2016, through August 14, 2017. (Id.
 9   at 4-6.) As plaintiff contends, these “many incidents over a long period of time”
10   support plaintiff’s claim that the MBPD has maintained practices or customs such
11   that: MBPD officers “use unreasonable excessive force” or “deadly force” (pointing
12   to four incidents); MBPD officers conduct unreasonable searches and seizures in
13   private homes without permission or a warrant and in the absence of exigent
14   circumstances (pointing to four incidents). (ECF No. 25 at 10; ECF No. 33 at 8-9.)
15   In addition, plaintiff argues that he set forth factual allegations concerning incidents
16   with MBPD officers beginning in November 2015. (ECF No. 33 at 8.) To the extent
17   plaintiff wishes to rely on the incidents that he set forth in his letter to Chief Irvine
18   from November 2015 (ECF No. 25 at 4) to support his Monell claim, then he should
19   allege any incidents occurring prior to November 2015 that he contends were caused
20   by the City’s customs or policies within the body of a Second Amended Complaint.
21   (See, e.g., ECF No. 33 at 4, in plaintiff’s Opposition, he argues that he was stopped
22   unreasonably by MBPD officers several times before 2015).
23         Accordingly, giving plaintiff the benefit of any doubt and construing the
24   factual allegations liberally, plaintiff’s allegations if clarified and specified in a
25   further amended pleading may be sufficient to nudge a federal civil rights claim
26   against the City “across the line from conceivable to plausible.” Twombly, 550 U.S.
27   at 570; see also Alvarez v. Hill, 518 F.3d 1152, 1158 (9th Cir. 2008) (because a
28   prisoner was proceeding pro se, “the district court was required to ‘afford [him] the
                                                11
 1   benefit of any doubt’ in ascertaining what claims he ‘raised in his complaint’”)
 2   (alteration in original); Hebbe, 627 F.3d at 342.
 3         B.     First Amendment Retaliation
 4         Plaintiff alleges that the conduct of defendants Leach, Hidalgo, Gordon, Borys,
 5   Caveney, and Cheng set forth in the FAC was retaliatory against plaintiff in response
 6   to the letter that plaintiff wrote to Chief Irvine in November 2015. (ECF No. 25 at
 7   9.) Plaintiff does not provide any factual allegations showing that any one of the
 8   named officers was aware of his letter to the Chief before the officers are alleged to
 9   have taken retaliatory action against plaintiff.
10         To state a claim under the First Amendment for retaliation, plaintiff must
11   allege that: (1) he engaged in constitutionally protected activity; (2) the defendant’s
12   actions would “chill or silence a person of ordinary firmness” from continuing to
13   engage in the protected activity; and (3) the protected activity was a substantial
14   motivating factor in the defendant’s conduct, or, that there was a nexus between the
15   defendant’s actions and an intent to chill speech. See Mendocino Envt’l Ctr. v.
16   Mendocino County, 192 F.3d 1283, 1300 (9th Cir. 1999); Ford v. City of Yakima,
17   706 F.3d 1188, 1195 (9th Cir. 2013) (it is unlawful for police officers to “use their
18   authority to retaliate against individuals for their protected speech”). The Ninth
19   Circuit has recognized that a reasonable person would be chilled from engaging in
20   future exercise of his First Amendment rights by being subjected to retaliatory police
21   conduct. See, e.g., Skoog v. County of Clackamas, 469 F.3d 1221, 1232 (9th Cir.
22   2006) (retaliatory search and seizure).
23         Here, accepting plaintiff’s factual allegations as true, construing them
24   liberally, and giving plaintiff the benefit of any doubt, plaintiff’s FAC arguably
25   alleges that the actions of some defendants were taken with an intent to chill
26   plaintiff’s speech. However, plaintiff’s FAC does not sufficiently allege a causal
27   relationship between the action taken by any specific defendant and plaintiff’s
28   protected activity. If plaintiff desires to pursue a First Amendment claim against any
                                                12
 1   defendant, he must allege a minimum factual and legal basis for each claim that is
 2   sufficient to give each defendant fair notice of what plaintiff’s claims are and the
 3   grounds upon which they rest. See, e.g., Brazil v. United States Dep’t of the Navy,
 4   66 F.3d 193, 199 (9th Cir. 1995). In addition, plaintiff must set forth sufficient facts
 5   to allow the Court to draw the reasonable inference that each defendant named in
 6   plaintiff’s First Amendment claim had knowledge of plaintiff’s protected First
 7   Amendment conduct at the time that the defendant engaged in the allegedly
 8   retaliatory police conduct. In his Opposition, plaintiff argues that he was “well
 9   known” for speaking out against misconduct (ECF No. 33 at 10), but he does not
10   allege any facts in the FAC to give rise to a reasonable inference that any of the
11   defendants were aware that plaintiff had spoken out against misconduct prior to any
12   allegedly retaliatory action that any officer took.
13         C.     Evidence Spoliation/Tampering/Fabrication
14         Plaintiff purports to raise a claim under the Fourteenth Amendment against
15   defendants Leach, Hidalgo, and Gordon for the “spoliation of, fabrication of, or
16   tampering with evidence in connection with the officers’ intentional blocking of their
17   video recordings.” (ECF No. 25 at 9.) Plaintiff references one paragraph in
18   connection with this claim, paragraph 18. In that paragraph, plaintiff alleges that
19   these three defendants “either turned off their body cameras or turned the position of
20   the camera [sic] such that the camera would not record the alleged incident of
21   unreasonable force. (Id. at 5.) Plaintiff does not allege that any of these defendants
22   filed a false police report. Further, plaintiff does not allege that he was charged with
23   a crime on the basis of any evidence that he alleges was tampered with. Plaintiff also
24   does not point to any evidence that he alleges was fabricated by any defendant.
25         To the extent that plaintiff is purporting to raise a federal due process claim
26   under the Fourteenth Amendment arising from the fabrication of or tampering with
27   evidence, plaintiff must set forth factual allegations raising a reasonable inference
28   that defendants Leach, Hidalgo, and Gordon each took a deliberate action to tamper
                                                13
 1   with evidence or to fabricate evidence. See Devereaux v. Abbey, 263 F.3d 1070,
 2   1074-76 (9th Cir. 2001) (en banc). In addition, plaintiff may not raise a federal civil
 3   rights claim unless he can show that the “fabrication actually injured [him] in some
 4   way,” such as being criminally charged on the basis of the fabricated evidence.
 5   Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017); Devereaux, 263 F.3d at 1074-
 6   75. Here, it is not clear from the FAC whether plaintiff was charged with a crime
 7   based on the evidence that he alleges was fabricated or tampered with, and the current
 8   allegations of the FAC are insufficient to plead a violation of the Fourteenth
 9   Amendment.
10         D.     Fourth Amendment Claims
11         Plaintiff’s FAC purports to raise multiple claims under the Fourth Amendment
12   against certain defendants for allegedly: (1) entering plaintiff’s home without a
13   warrant or permission; (2) using unreasonable force in entering plaintiff’s home and
14   arresting plaintiff in his home by the use of drawn firearms; (3) arresting plaintiff
15   without a warrant; (4) using unreasonable physical force in arresting plaintiff; and
16   (5) allowing plaintiff’s home to be burglarized while plaintiff was in custody.
17         The Fourth Amendment protects against unreasonable searches and seizures
18   and “guarantees citizens the right ‘to be secure in their persons . . . against
19   unreasonable . . . seizures’ of the person.” Graham, 490 U.S. at 394 (alterations in
20   original). Such claims are “analyzed under the Fourth Amendment’s ‘objective
21   reasonableness standard.’”    Saucier v. Katz, 533 U.S. 194, 204 (2001) (citing
22   Graham, 490 U.S. at 388). The “reasonableness” of an officer’s actions “must be
23   judged from the perspective of a reasonable officer on the scene, rather than with the
24   20/20 vision of hindsight.” Graham, 490 U.S. at 396. The determination of whether
25   an officer’s use of force was “reasonable” under the Fourth Amendment “requires a
26   careful balancing of the nature and quality of the intrusion on the individual’s Fourth
27   Amendment interests against the countervailing governmental interests at stake.”
28   Graham, 490 U.S. at 396 (internal quotations omitted). Such an analysis requires
                                               14
 1   “careful attention to the facts and circumstances in each particular case, including the
 2   severity of the crime at issue, whether the suspect poses an immediate threat to the
 3   safety of the officers or others, and whether he is actively resisting arrest or
 4   attempting to evade arrest by flight.” Id. Moreover, the Supreme Court has held that,
 5   in determining whether the force used to effect a particular seizure is “reasonable”
 6   under the Fourth Amendment, “the question is whether the officers’ actions are
 7   ‘objectively reasonable’ in light of the facts and circumstances confronting them,
 8   without regard to their underlying intent or motivation.” Id. at 397. It is clear that
 9   “the most important factor under Graham is whether the suspect posed an immediate
10   threat to the safety of the officers or others.” C.V. v. City of Anaheim, 823 F.3d 1252,
11   1255 (9th Cir. 2016) (internal quotation marks omitted).
12         A “‘seizure’ of property occurs when there is some meaningful interference
13   with an individual’s possessory interests in that property.” United States v. Jacobsen,
14   466 U.S. 109, 113 (1984). Further, “[i]t is a basic principle of Fourth Amendment
15   law that searches and seizures inside a home without a warrant are presumptively
16   unreasonable.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (internal quotation
17   marks omitted); see also Bonivert v. City of Clarkston, 883 F.3d 865, 873 (9th Cir.
18   2018) (“It has long been recognized that the ‘physical entry of the home is the chief
19   evil against which the wording of the Fourth Amendment is directed.’”). The Fourth
20   Amendment permits a warrantless search of a person’s home or person only if the
21   “exigencies of the situation make the needs of law enforcement so compelling that
22   the warrantless search is objectively reasonable under the Fourth Amendment.”
23   Brigham City, 547 U.S. at 403 (internal quotation marks omitted).
24         Here, plaintiff’s FAC alleges that various defendants at different times entered
25   plaintiff’s residence without a warrant, without permission, and in the absence of any
26   exigencies that made the needs of law enforcement so compelling at that point in time
27   that the warrantless search can be considered objectively reasonable under the Fourth
28   Amendment. See, e.g., Brigham City, 547 U.S. at 403. In addition, plaintiff alleges
                                               15
 1   that some defendants violated the Fourth Amendment by failing “to secure plaintiff’s
 2   home at the time of the arrest.” (ECF No. 25 at 8.) Plaintiff alleges that Officers
 3   Leach, Hidalgo, and Gordon “intentionally did not secure plaintiff’s home or allow
 4   plaintiff to secure his home,” but this conclusory allegation is not supported by any
 5   specific factual allegations. (Id. at 5.) Plaintiff alleges no facts raising a reasonable
 6   inference that any defendant purposefully took any action to interfere with plaintiff’s
 7   possessory interest in any personal property left inside plaintiff’s house. A federal
 8   civil rights claim does not arise from allegations that a defendant acted negligently.
 9   See, e.g., Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015) (“liability for
10   negligently inflected harm is categorically beneath the threshold of constitutional”
11   protection). Further, it is not clear from the allegations in the FAC how an intentional
12   action of any defendant named in this claim caused plaintiff to suffer a constitutional
13   injury. See, e.g., Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988). The theft of
14   plaintiff’s personal property by unidentified private individuals does not give rise to
15   a federal civil right claim.
16         In the Motion, defendants contend that the officers’ conduct of “brandishing
17   guns” “cannot constitute excessive force as a matter of law,” citing only Robinson v.
18   Solano County, 278 F.3d 1007 (9th Cir. 2002) (en banc), from the Ninth Circuit.
19   (ECF No. 31 at 18-19; see also ECF No. 17 at 20-21.)1 Although defendants
20   acknowledge that the Ninth Circuit in Robinson held that the officers in that case who
21   held a suspect at gunpoint in 1995 “were entitled to qualified immunity,” defendants
22   fail to address the lapse of time since the Robinson case was decided in 2002. See
23   Robinson, 278 F.3d at 1016. Moreover, the Ninth Circuit held in Robinson that, in
24   general it is now the law that, “pointing a gun to the head of an apparently unarmed
25   suspect during an investigation can be a violation of the Fourth Amendment,
26

27   1    The Court notes that defendants cite cases from the Six, Seventh, and Eighth Circuits
     (all of which were decided before Robinson), as well as three district court cases from
28   New York (ECF No. 31 at 18), none of which is binding on this Court.
                                                16
 1   especially where the individual poses no particular danger.” Robinson, 278 F.3d at
 2   1015; see also Thompson v. Lake, 607 Fed. Appx. 624, 626 (9th Cir. Apr. 3, 2015)
 3   (“It is clearly established that police may not detain a suspect a [sic] gunpoint where
 4   ‘[t]he crime under investigation was at most a misdemeanor[,] the suspect was
 5   apparently unarmed’ and nonviolent, and ‘[t]here were no dangerous or exigent
 6   circumstances apparent.’” (alterations in original)) (now citable for its persuasive
 7   value per Ninth Circuit Rule 36-3); Baldwin v. Placer County, 418 F.3d 966, 970 (9th
 8   Cir. 2005) (pointing weapons and pushing a suspect may constitute excessive force).
 9   Further, a peace officer’s “show of force is subject to Fourth Amendment
10   reasonableness requirements even where no actual force is applied.” Motley v. Parks,
11   432 F.3d 1072, 1088-89 (9th Cir. 2005) (finding that an officer’s actions in pointing
12   a weapon at an infant and keeping the weapon trained on the infant while searching
13   fell “outside the Fourth Amendment’s objective reasonableness standard,” and that
14   any reasonable officer should have known that holding an infant at gunpoint
15   constituted excessive force in 1999) (en banc), overruled on other grounds by United
16   States v. King, 687 F.3d 1189 (9th Cir. 2012) (en banc).
17         Defendants argue that plaintiff does not allege that the “officers pointed a gun
18   to his head,” and does not allege what crime he was being arrested for. (ECF No. 31
19   at 19.) Defendants are correct that plaintiff does not clearly allege that any of the
20   guns during the incidents were pointed at his head, but plaintiff does allege that
21   Officers Leach, Hidalgo, Cheng, and Caveney “entered plaintiff’s home without [a]
22   warrant . . . with their firearms drawn” at a time when plaintiff was following orders
23   and was not resisting. (ECF No. 25 at 5.) Further, plaintiff alleges that approximately
24   seven MBPD officers, including defendant Leach, “entered plaintiff’s bedroom with
25   their firearms drawn before plaintiff was arrested and charged with “resisting a peace
26   officer.” (Id. at 6.) Defendants are incorrect to the extent that they assert that the
27   Ninth Circuit has held that “drawing a gun on an arrestee, without shooting, cannot
28   be excessive force.” (Id.) To the contrary, the Ninth Circuit recently stated that: “We
                                               17
 1   have previously held, in the context of a residential confrontation, that ‘pointing a
 2   loaded gun at a suspect, employing the threat of deadly force, is use of a high level
 3   of force.’” Thompson v. Rahr, 885 F.3d 582, 586 (9th Cir. 2018) (citing Espinosa v.
 4   City & Cty. of S.F., 598 F.3d 528, 537-38 (9th Cir. 2010) (denying qualified
 5   immunity where three officers pointed loaded guns at a man “knowing that he had
 6   not been accused of any crime,” the officers outnumbered the suspect, and the suspect
 7   did not present any danger to the public and was not known to be armed)). None of
 8   the facts in the FAC gives rise to a reasonable inference that any defendant thought
 9   that plaintiff was armed or that plaintiff presented a safety threat at the times that the
10   officers allegedly entered his residence with drawn guns.
11         Nevertheless, plaintiff’s FAC does not allege what crime or crimes he was
12   arrested for in each of the alleged incidents. If plaintiff wishes to pursue his Fourth
13   Amendment claims arising from the use of guns during his arrests, then plaintiff must
14   set forth facts in a Second Amended Complaint showing which defendant took what
15   action during each incident, whether each defendant named in a specific claim is
16   alleged to have pointed a gun at plaintiff at any time, and which defendant is alleged
17   to have participated in another’s affirmative acts, or failed to perform an act that he
18   or she was legally required to do that caused the deprivation of which plaintiff
19   complains. See Leer, 844 F.2d 628, 633; Johnson v. Duffy, 588 F.2d 740, 743 (9th
20   Cir. 1978). Moreover, while plaintiff’s claims that some defendants arrested plaintiff
21   in his residence without a warrant may be adequate to allege a presumptively
22   unreasonable seizure of plaintiff, the FAC does not clearly set forth factual
23   allegations showing which defendant or defendants are alleged to have arrested
24   plaintiff during each incident. For example, plaintiff raises his Claim 9 against
25   Officer Borys for an unreasonable seizure of plaintiff on November 7, 2016,
26   referencing paragraphs 18, 19, and 20. (ECF No. 25 at 8.) Those three paragraphs
27   in the FAC, however, only allege that Officer Borys signed a “complaint.” Plaintiff
28

                                                18
 1   was allegedly arrested on November 7, 2016, but plaintiff alleges that he was
 2   “arrested by MBPD officers,” not by Officer Borys. (Id. at 5-6.)
 3         E.     Dismissal with leave to amend
 4         The Court should not dismiss a pro se complaint without leave to amend unless
 5   it is absolutely clear that the deficiencies of the pleading cannot be cured by
 6   amendment.      See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015).
 7   Defendants’ Motion seeks to have the FAC dismissed without leave to amend. (See
 8   ECF No. 31 at 20; ECF No. 34 at 3, 8.) Defendants argue that “it does not appear
 9   that plaintiff can cure the deficiencies of his” FAC, but they fail to address the
10   sufficiency of the claims augmented by any additional facts that plaintiff included in
11   his Opposition. As set forth above, it is not clear that plaintiff will be unable to cure
12   the deficiencies in any of his claims with further amendment. (ECF No. 34 at 3, 8.)
13   Accordingly, the FAC is dismissed with leave to amend.
14                                       ************
15         IT THEREFORE IS ORDERED that defendants’ Motion to Dismiss is
16   GRANTED, and plaintiff’s FAC is dismissed with leave to amend.
17         If plaintiff still desires to pursue this action, he is ORDERED to file a
18   Second Amended Complaint no later than thirty (30) days after the date of this
19   Order, remedying the pleading deficiencies discussed above.                The Second
20   Amended Complaint should bear the docket number assigned in this case; be labeled
21   “Second Amended Complaint”; and be complete in and of itself without reference to
22   the original complaint, or any other pleading, attachment, or document. Additionally,
23   plaintiff is admonished that, irrespective of his pro se status, if plaintiff wishes to
24   proceed with this action, then he must comply with the Federal Rules of Civil
25   Procedure and the Local Rules of the United States District Court for the Central
26   District of California. See, e.g., Briones v. Riviera Hotel & Casino, 116 F.3d 379,
27   382 (9th Cir. 1997) (“pro se litigants are not excused from following court rules”);
28   including the Local Rules regarding the format of a pleading, such as L.R. 11-3.2,
                                                19
 1   which requires that the lines on each page be numbered and that no more than 28
 2   lines of double-spaced text be on each page.
 3         The clerk is directed to send plaintiff a blank Central District civil rights
 4   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that,
 5   if he desires to pursue this action, he must sign and date the civil rights complaint
 6   form, and he must use the space provided in the form to set forth all of the claims
 7   that he wishes to assert in a Second Amended Complaint.
 8         If plaintiff does file a Second Amended Complaint, then plaintiff should serve
 9   the Summons and Second Amended Complaint on all named defendants in this
10   action. Pursuant to Federal Rule of Civil Procedure 4(m), plaintiff must serve
11   defendants within 90 days of the filing of the Second Amended Complaint. Further,
12   Plaintiff must file a Proof of Service of the Summons and Complaint within ten (10)
13   days of service. Plaintiff is warned that failure to effectuate service by the required
14   date may result in the dismissal of the action as to any unserved defendant(s) by
15   reason of plaintiff’s failure to prosecute, unless plaintiff can show good cause for
16   extending the time for service.
17         Plaintiff is further admonished that, if he fails to timely file a Second Amended
18   Complaint, or fails to remedy the deficiencies of his pleading as discussed herein, the
19   Court will recommend that the action be dismissed with prejudice on the grounds set
20   forth above and for failure to diligently prosecute.
21         In addition, if plaintiff no longer wishes to pursue this action, then he may
22   request a voluntary dismissal of the action pursuant to Federal Rule of Civil
23   Procedure 41(a). The clerk also is directed to attach a Notice of Dismissal form for
24   plaintiff’s convenience.
25         Finally, if plaintiff wishes to receive free information and guidance concerning
26   self-representation, a pro se clinic operates within the Court at the following times
27   and location:
28

                                               20
 1         Edward R. Roybal Federal Building and United States Courthouse
 2         255 East Temple Street, Suite 170
           Los Angeles, CA 90012
 3         Mondays, Wednesdays and Fridays: 9:30 am-12:00 pm and 2:00 pm-4:00 pm
 4         (213) 385-2977, ext. 270; www.cacd.uscourts.gov/prose

 5
           IT IS SO ORDERED.
 6

 7   DATED: 12/4/2018

 8
                                             ____________________________________
 9                                                ALEXANDER F. MacKINNON
                                             UNITED STATES MAGISTRATE JUDGE
10

11

12   Attachment: Civil Rights Complaint (Form CV-066)
                 Notice of Dismissal (Form CV-09)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               21
